OPINION OF THE COURT
Memorandum.
The order of the Appellate Division, insofar as appealed from, should be affirmed.
We agree with the majority at the Appellate Division that defendant’s written confession and portions of his oral statement were obtained in violation of his right to counsel, which he invoked by his negative response when asked whether he was "willing to answer questions without an attorney present” (see, People v Carmine A., 53 NY2d 816, 818; People v Cunningham, 49 NY2d 203). Accordingly, the Appellate Division properly ruled that such oral and written statements should have been suppressed.
The Appellate Division’s determination that defendant’s remaining statements were admissible because they were made spontaneously is not before us on this appeal inasmuch as defendant, the party aggrieved by that ruling, is not an appellant here.
*887Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
Order insofar as appealed from affirmed in a memorandum.